Citation Nr: 0939219	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-31 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran's DD214 shows that he had active service from May 
1987 through May 2004 (17 years), with three prior years of 
service and a brief period of inactive service.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in January 2005 and in March 2005.  

The claim of entitlement to service connection for a left 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was treated for duodenitis in service in 1995, 
including with antibiotics, and there is no evidence that the 
Veteran was treated for a gastrointestinal disorder, to 
include an ulcer, since that time, and there is no medical 
evidence that the Veteran is currently being treated for an 
ulcer or gastrointestinal tract disorder.


CONCLUSION OF LAW

The criteria for service connection for a stomach ulcer are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a stomach ulcer in 
service.  Before assessing the merits of the appeal, VA's 
duties to the claimant must be examined.  


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A.  Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Veteran received notice of the criteria for service 
connection and notice of VA's duties to him generally in a 
letter issued in August 2004, shortly after the Veteran 
submitted his claims in July 2004.  The Board notes that the 
Veteran was not provided with notice of the criteria for 
assigning a disability rating and for 


assigning an effective date for an increased rating until 
August 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection has not been granted 
for the disorder addressed in this decision, the timing of 
such notice is moot.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claim addressed in 
this decision.  In particular, the Veteran's contentions in 
his notice of disagreement in August 2005 and in October 2006 
substantive appeal demonstrate that he was aware of the 
criteria for establishing service connection, and was aware 
that VA would consider his lay statements in the adjudication 
of the claims.  

The Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the 
Veteran.  These appeals may be adjudicated without further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  The 
Veteran has indicated that he has not received any post-
service private or VA treatment for a stomach ulcer, so no 
post-service clinical records are available.  The Veteran has 
been afforded VA examination for each of the claimed 
disorders addressed in this decision.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I.  Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Appellant presently has the same condition.  There is 
a presumption, under 38 U.S.C.A. § 1101, that arthritis 
manifested within one year following a Veteran's service 
discharge is service-connected.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  



A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

1.  Claim for service connection for a stomach ulcer

In March 1995, the Veteran complained of indigestion.  The 
provider planned to rule out gastroesophageal reflux disease 
(GERD) and peptic ulcer disease.  In April 1995, it was still 
not clear whether the Veteran had ulcer disease or a self-
limiting gastroenteritis.  Gastric endoscopy disclosed 
duodentitis, possibly secondary to acute gastroenteritis or 
to ulcer disease.  No discrete ulcer was seen.  A biopsy was 
obtained for Chlamydia-like organism (CLO).  It was 
recommended that the Veteran be treated with antibiotics if 
the CLO test was positive, otherwise, a six-week course of 
Zantac was recommended.  A 1996 period examination report 
reflects that the Veteran was treated with antibiotics and a 
course of Zantac for duodenitis with no residuals.  Service 
treatment records from 1996 through 2004 are devoid of 
notations that the Veteran complained of gastrointestinal 
symptoms, that a stomach ulcer was diagnosed or treated, or 
that a provider prescribed Zantac.  The Veteran's March 2002 
periodic examination reflects that the Veteran reported that 
he had ulcers and that he would have flare-ups of stomach 
trouble sometimes.  



In his July 2004 claim, the Veteran indicted that he was 
treated for ulcers from 1995 through 2004.  

At the time of VA examination conducted in September 2004, 
the Veteran related that he was treated for ulcers for one 
year, beginning in 1995.  He took Zantac for one year.  The 
Veteran reported no recent or current treatment for a stomach 
ulcer.  The Veteran was asymptomatic at the time of the VA 
examination.  The examiner noted that the Veteran's history 
of peptic ulcer disease was based on the Veteran's report, 
and that the claims file was not available for review.  The 
examiner assigned a diagnosis of "reported history of peptic 
ulcer disease."  The Board finds that this VA examination is 
adequate, since the Veteran's report of his medical history 
was essentially accurate, and the objective findings, that 
is, that a gastrointestinal, stomach, or ulcer disorder, was 
asymptomatic, would not have been changed by review of the 
service treatment records.   
 
In his August 2005 notice of disagreement, the Veteran 
contended that his current ulcer problems was "the direct 
result of medications(s) administered to mask the pain of my 
orthopedic conditions."  In his October 2006 substantive 
appeal, the Veteran indicated that he did not make any more 
complaints about ulcers in service after his treatment in 
1995 was complete because he was able to simply buy Zantac as 
an over-the-counter medication.  He stated that he was told 
at the time of his separation examination that he could 
continue to take Zantac.  He also stated that the stomach 
disorder was "not getting any better and I am suffering on a 
daily basis."  

However, the Veteran did not indicate that there was any 
post-service medical evidence or treatment of an ulcer or 
stomach disorder.  The Veteran did not provide any objective 
evidence that he took Zantac chronically in service or that 
he had taken Zantac since service.  

In the absence of medical treatment of a stomach ulcer, the 
Veteran has no objective evidence that he has a current 
stomach ulcer disorder.  The Veteran's October 2006 statement 
makes it clear that he has not sought medical treatment for a 
stomach ulcer or stomach discomfort at any time post-service.  
The absence of any additional post-service medical evidence 
further supports the adequacy of the September 2004 VA 
examination.  

The Board notes the Veteran's contention that he continues to 
take Zantac for stomach pain, just as he did in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the fact that the Veteran continues to use Zantac 
does not establish that the current stomach pain or 
discomfort for which he uses the medication is a chronic and 
continuous manifestation of the same disorder for which he 
sought treatment in service in 1995.  In particular, the 
cause of stomach discomfort or pain is not readily observable 
by a lay individual.  Therefore, the Veteran's contention 
that he must have the same stomach disorder now that he had 
in service because he uses the same medication is not 
competent medical evidence to establish that the Veteran 
continues to have the same medical disorder he manifested in 
service.   

The service treatment records disclose that the Veteran did 
not formally seek treatment for stomach ulcers or a 
gastrointestinal disorder in service after 1996, although he 
reported in 2002 that his ulcers would sometime flare up.  
The Veteran was asymptomatic for a stomach ulcer or other 
gastrointestinal disorder at the time of VA examination in 
September 2004.  Although he reports that he continues to 
take Zantac, just as he did in service, the Veteran himself 
indicates that he has not sought post-service medical 
evaluation for stomach discomfort. 

The Veteran also contends that he has stomach pain secondary 
to the medication that he takes for the pain caused by his 
service-connected orthopedic disabilities.  However, since he 
has never sought medical evaluation for a stomach complaint 
since service, and he was asymptomatic on the day of the VA 
examination, further evaluation of this complaint is not 
required at this time.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (in determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.)  Under the 


circumstances of this case, it would be fruitless to afford 
the Veteran VA examination to determine whether medications 
the Veteran uses for service-connected disabilities cause 
stomach discomfort, where there are only subjective 
complaints of pain, and there were no objective findings on 
the VA examination already of record.  While competent lay 
evidence can be sufficient in and of itself to support a 
claim for disability benefits, a Veteran's lay contention 
that use of Zantac shows that he has stomach ulcers is not a 
lay contention that is sufficient to support a claim for 
benefits.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007); McLendon v. Nicholson, 20 Vet. App. 79, 84.  

The preponderance of the evidence is against a finding that 
the Veteran has a current stomach ulcer or that 
manifestations of ulcer disease, treated in service with 
antibiotics and Zantac, have been chronic and continuous 
since 1995.  Since the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The claim 
must be denied.  


ORDER

The appeal for service connection for stomach ulcers is 
denied.


REMAND

The Veteran contends that there are objective findings and 
symptoms of left shoulder pain, and that radiologic 
examination, if conducted, would disclose degenerative joint 
disease.  The Veteran's service treatment records disclose 
that he complained of left shoulder pain on several 
occasions, and was advised to seek further evaluation on at 
least one occasion.  However, there is no clinical record 
associated with the service treatment records which 
establishes that such evaluation was conducted.  The examiner 
who conducted the January 2005 VA examination of the 
Veteran's left shoulder did not find objective symptoms which 
required 


radiologic evaluation.  However, the Veteran contends that 
his left shoulder has become more painful and that his range 
of motion is more limited than at the time of the VA 
examination.  Given that the VA examination was conducted 
more than four years ago, it is the Board's opinion that 
further examination should be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  1.  The RO should afford the Veteran 
an opportunity to identify all providers 
who have recently treated him for left 
shoulder complaints.  The Veteran should 
be asked if he has been treated by any 
non-VA clinical providers since January 
2005.  The Veteran's response should be 
documented in writing and associated with 
the claims file.  

2.  The RO should then obtain all recent 
medical treatment records from VA 
facilities from January 2007 to the 
present.  

3.  The Veteran should be afforded the 
opportunity to submit or identify 
alternative records, that is, evidence 
other than clinical records, which might 
demonstrate a left shoulder disorder, 
including records employment medical 
evaluation, time lost from work, or 
statements of individuals who have observe 
left shoulder symptoms.  

4.  After completion of the development 
directed above, the RO should review the 
claims file to determine whether any other 
development is required. 

5.  The Veteran should be afforded VA 
examination of the left shoulder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should review 
the service medical records, post-service 
medical records, the Veteran's statements, 
and relevant evidence of record, including 
all records pertaining to the left 
shoulder.  Necessary diagnostic testing 
should be conducted.  Then, the examiner 
should determine is the Veteran has a 
current left shoulder disorder.  The 
examiner should assign a diagnosis for 
each current left shoulder disorder.  For 
each diagnosed left shoulder disorder, the 
examiner should answer the following:  (i) 
Has the current left shoulder disorder 
been chronic and continuous since the 
Veteran's service discharge in May 2004.  
(ii) Is it at least as likely as not (a 50 
percent likelihood, or greater) the left 
shoulder disorder a result of the 
Veteran's service or any disorder 
manifested during his service, to include 
any of his service-connected disabilities? 

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

6.  When all directed development has been 
conducted and the records associated with 
the claims files, readjudicate the claim 
on appeal.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should be issued to 
the appellant and her representative.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


